NO. 12-11-00029-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

TIMOTHY ALLEN MEANS,                                       §     APPEAL FROM THE 7TH
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §     SMITH COUNTY, TEXAS


                                  MEMORANDUM OPINION
                                          PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant
and his counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s
motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered April 20, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)